Title: To James Madison from Robert Young and Christopher Neale, 5 February 1817
From: Young, Robert,Neale, Christopher
To: Madison, James


        
          Alexandria 5th. Feby: 1817
        
        The undersigned, Justices of the Peace for the Town & County of Alexandria, beg leave to represent, that the death of William Newton and the removal of Col: John McKenney to the Western Country, has lessened the number of Magistrates for this Town, while the increased Population requires an augmentation thereof. They therefore beg leave respectfully, to offer for the consideration of the President the Appointment of Col: Adam Lynn and George A Thornton as Suitable Persons to fill the vacancy.
        
          Robert YoungChrist: Neale
        
      